Tortoise Capital Resources Corp. Releases Fiscal 2010 Second Quarter Financial Results LEAWOOD, Kan. - July 08, 2010 - Tortoise Capital Resources Corp. (NYSE: TTO or the company) today announced that it has filed its Form 10-Q for its second quarter ended May 31, 2010. Recent Highlights Net assets of $79.1 million or $8.69 per share as of May 31, 2010 Second quarter 2010 distribution of $0.10 per share paid June 1, 2010 Performance Review On June 1, 2010, the company paid a distribution of $0.10 per common share, a decrease of $0.03 per share compared to its prior quarter distribution of $0.13 per share. The company determines the amount of distributions paid to stockholders based on DCF, which is distributions received from investments less total expenses. In May, TTO received additional capital gain proceeds of $585,000 from Mowood, LLC as a result of a contingent payment from the February sale of its Timberline Energy subsidiary. TTO elected to include the capital gain proceeds from Mowood in its distribution this quarter and next, enabling a distribution of $0.10 per share this quarter. Net Asset Value At May 31, 2010, the company's net asset value was $8.69 per share compared to $9.60 per share at Feb. 28, 2010, a decrease of approximately 9 percent. The decrease in net asset value is largely attributable to a decrease in the fair value of our largest holding, High Sierra Energy, LP (High Sierra), as a result of the developments discussed below, as well as a significant decline in the market value of PostRock Energy Corporation (NASDAQ: PSTR), for which we received a substantial number of shares in exchange for our Quest Midstream units upon closing of the merger in March, partially offset by an increase in the value of International Resource Partners LP (IRP) due to strong performance relative to budget. Portfolio Review As of May 31, 2010, the fair value of the company's investment portfolio (excluding short-term investments) totaled $73.9 million, including equity investments of $68.6 million and debt investments of $5.3 million. The company's portfolio is approximately 49 percent midstream and downstream investments, 13 percent upstream, and 38 percent in aggregates and coal. The weighted average yield-to-cost on the investment portfolio (excluding short-term investments) as of May 31, 2010 was 5.1 percent. As previously reported, High Sierra was unable to declare a cash distribution this quarter as a result of a credit agreement covenant default with its bank. High Sierra's results from operations were sufficient to support a distribution at or above the minimum quarterly distribution (MQD) level of $0.45 per share. High Sierra distributed $0.63 per common unit last quarter. The distribution suspension decreased TTO's distributable cash flow by approximately $0.07 per share. If High Sierra resumes cash distributions at the MQD level, TTO could maintain its $0.10-$0.11 per share quarterly distribution, absent any additional adjustments. TTO's fair value of High Sierra, inclusive of its interest in the general partner, declined by approximately $5.8 million this quarter. PostRock Energy Corp (NASDAQ: PSTR), the new corporation formed for the purpose of wholly owning Quest Resource Corporation, Quest Energy Partners, L.P. and Quest Midstream Partners, L.P., announced on March 5, 2010 that shareholders had approved the merger. TTO received 490,769 freely tradable common units of PostRock in exchange for its 1,216,881 common units of Quest Midstream. PostRock began trading on the NASDAQ on March 8, 2010, at $19.00 per unit and closed that day at $16.36 per unit. Subsequently, the stock price declined significantly. TTO held 460,300 common units of PostRock as of May 31, 2010 at a fair value of $4.83 per unit, the NASDAQ closing price on that date. TTO's fair value of IRP increased about $1.8 million this quarter. The strong met coal market and IRP improved production and cost controls have yielded year-to-date performance significantly above budget. IRP also announced a quarterly distribution increase from $0.40 per unit to $0.45 per unit effective this quarter. Earnings Call The company will host a conference call at 4 p.m. CDT on Thursday, July 8, 2010 to discuss its financial results for the fiscal quarter ended May 31, 2010. Please dial-in approximately five to 10 minutes prior to the scheduled start time. U.S./Canada: (866) 225-8754 International: (480) 629-9692 The call will also be webcast in a listen-only format. A link to the webcast will be accessible at www.tortoiseadvisors.com. A replay of the call will be available beginning at 6:00 p.m. CDT on July 8, 2010 and continuing until 11:59 p.m. CDT July 22, 2010, by dialing (800) 406-7325 (U.S./Canada). The replay access code is 4313836#. A replay of the webcast will also be available on the company's Web site at www.tortoiseadvisors.com through July 8, 2011. About Tortoise Capital Resources Corp. Tortoise Capital Resources invests primarily in privately-held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream and coal/aggregate segments, of the U.S. energy infrastructure sector. About Tortoise Capital Advisors Tortoise is an investment manager specializing in listed energy infrastructure, such as pipeline and power companies. As of June 30, 2010, the adviser had approximately $3.6 billion of assets under management in five NYSE-listed investment companies and private accounts. For more information, visit our Web site at www.tortoiseadvisors.com. Safe Harbor Statement This press release shall not constitute an offer to sell or a solicitation to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer or solicitation or sale would be unlawful prior to registration or qualification under the laws of such state or jurisdiction. Forward-Looking Statement This press release contains certain statements that may include "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical fact, included herein are "forward-looking statements." Although the company and Tortoise Capital Advisors believe that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect. Actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the company's reports that are filed with the Securities and Exchange Commission. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Other than as required by law, the company and Tortoise Capital Advisors do not assume a duty to update this forward-looking statement. Any distribution paid in the future to our stockholders will depend on the actual performance of the company's investments, its costs of leverage and other operating expenses and will be subject to the approval of the company's Board and compliance with asset coverage requirements of the Investment Company Act of 1940 and the leverage covenants. Tortoise Capital Resources Corporation STATEMENTS OF ASSETS & LIABILITIES May 31, 2010 November 30, 2009 (Unaudited) Assets Investments at fair value, control (cost $20,508,813 and $28,180,070, respectively) $ $ Investments at fair value, affiliated (cost $31,804,095 and $52,676,299, respectively) Investments at fair value, non-affiliated (cost $23,757,178 and $9,568,566, respectively) Total investments (cost $76,070,086 and $90,424,935, respectively) Receivable for Adviser expense reimbursement Dividends receivable 89 87 Deferred tax asset Prepaid expenses and other assets Total assets Liabilities Base management fees payable to Adviser Distribution payable to common stockholders - Accrued expenses and other liabilities Short-term borrowings - Total liabilities Net assets applicable to common stockholders $ $ Net Assets Applicable to Common Stockholders Consist of: Warrants, no par value; 945,594 issued and outstanding at May 31, 2010 and November 30, 2009 (5,000,000 authorized) $ $ Capital stock, $0.001 par value; 9,099,037 shares issued and outstanding at May 31, 2010 and 9,078,090 issued and outstanding at November 30, 2009 (100,000,000 shares authorized) Additional paid-in capital Accumulated net investment loss, net of income taxes ) ) Accumulated realized loss, net of income taxes ) ) Net unrealized appreciation (depreciation) of investments, net of income taxes ) Net assets applicable to common stockholders $ $ Net Asset Value per common share outstanding (net assets applicable to common stock, divided by common shares outstanding) $ $ Tortoise Capital Resources Corporation Distributable Cash Flow For the three months ended May 31, 2010 For the three months ended May 31, 2009 For the six months ended May 31, 2010 For the six months ended May 31, 2009 Total from Investments Distributions from investments $ Distributions paid in stock - - Interest income from investments Dividends from money market mutual funds Other income Total from Investments Operating Expenses Before Leverage Costs Advisory fees (net of expense reimbursement by Adviser) Other operating expenses Total Operating Expenses, before Leverage Costs Distributable cash flow before leverage costs Leverage costs - Distributable Cash Flow $ Capital gain proceeds - - Cash Available for Distribution $ Distributions paid on common stock $ Payout percentage for period (1) % 90
